Citation Nr: 1815174	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-49 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for intervertebral disc syndrome post surgical change L4-L5 disc space narrowing L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1988 to March 1992.  

This case comes before the Board of Veterans' Appeals (the Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was least before the Board in May 2017 when it was remanded for evidentiary development. 


FINDINGS OF FACT

1.  The Veteran without good cause failed to report for his post-remand VA examination dated July 2017.

2.  Even considering the Veteran's pain and corresponding functional impairment, his low back disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees.

3.  For the entire appeal period and affording the Veteran any benefit of the doubt, his low back disability has been productive of neurologic impairment of the left lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  For the entire appeal period and affording the Veteran any benefit of the doubt, his low back disability has been productive of neurologic impairment of the right lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.



CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5242 (2017).

2.  The criteria for a separate rating of 10 percent for radiculopathy of the left lower extremity, associated with a service-connected lumbar spine disability, have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

3.  The criteria for a separate rating of 10 percent for radiculopathy of the right lower extremity, associated with a service-connected lumbar spine disability, have been met for the entire appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous...."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity.  A 20 percent rating for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.

Lastly, the Board notes that governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b).  38 C.F.R. § 3.655(a).  Subsection (b) of 38 C.F.R. § 3.655  provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, like the current claims for higher initial evaluations, the claims shall be rated based on the evidence of record.

Analysis

As an initial matter, the Board remanded the appeal in May 2017 to provide the Veteran with a VA examination to obtain needed medical evidence as to the severity of his disability.  However, the Veteran without good cause failed to show for July 2017 VA examination.  Therefore, the Board must adjudicate the severity of his low back disability based on the evidence of record.  See 38 C.F.R. § 3.655 (2017).

Turning to the evidence of record, the Veteran was afforded a VA examination in connection with this claim in February 2009.  Range of motion of the lumbar spine was flexion to 50 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral function to 20 degrees, right rotation to 25 degrees, and left lateral rotation to 20 degrees.  There was no limitation of motion following repetitive use on examination.  No evidence of ankylosis was reported.  The Veteran reports that the does not get flare-ups of his back pain.  The Veteran also denied incapacitating episodes.  It was noted that the Veteran's occupation of tow motor operator makes his back pain worse.  The Veteran reported radiating pain down his legs bilaterally.  He was diagnosed with intervertebral disc syndrome and status post L4-5 posterior fusion.

The Veteran was afforded another VA examination in February 2016, at which time he was diagnosed with spinal fusion and degenerative disc disease (DDD) of the lumbar spine.  The Veteran denied function loss due to his low back.  Range of motion was flexion to 70 degrees, extension to 25 degrees, left and right lateral flexion to 25 degrees, and left and right rotation to 30 degrees.  The examiner noted that there was no pain on weight bearing.  There was noticeable tenderness or palpation of the join.  There was additional range of motion loss upon repetitive use.  The Veteran reported flare-ups of increased pain.    There was no ankylosis of the spine reported.  The Veteran reported that he has been able to successfully maintain employment as a tow motor operator.  The examination indicated mild paresthesias and numbness of the left lower extremity; however, a July 2016 addendum was provided to reflect that there were bilateral subjective reports of decreased sensation in the Veterans lower extremities, not just on his left side as originally reported in the February 2016 VA examination. 

The Board finds that the currently assigned 20 percent evaluation for the Veteran's low back is appropriate for the entire appeal period.  The Board reiterates that the evaluation of VA disabilities is regulated by Congress.  The Veteran is not entitled to a higher evaluation for the thoracolumbar spine because the evidence does not show that forward flexion is limited to 30 degrees or less, nor does it show any ankylosis.  

The Board also notes that there is no indication of incapacitating episodes due to IVDS that require bed rest prescribed by a physician to warrant a higher rating under 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In regard to the Veteran's bilateral lower extremity radicular symptoms, the Board finds that separate ratings for left and right lower extremity are warranted for the entire appeal period.  As noted above, the Veteran reported bilateral radiating pain down his legs during his February 2012 VA examination.  Additionally, the February 2016 examination noted mild numbness and paresthesia in the left lower extremity, and then the examiner added that these symptoms have presented bilaterally in his July 2017 addendum opinion.  The Board finds that this warrants a 10 percent rating for his left lower extremity and a 10 percent rating for his right lower extremity.  Ratings in excess of 10 percent for left and right lower extremity radiculopathy are not warranted as the record does not show affirmative evidence of moderate symptomatology.  Indeed, a July 2016 VA examiner stated that the Veteran reported bilateral decreased sensation in his lower extremities, a physical examination was not indicate of radiculopathy.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, although the record shows some impact on job related activities due to service-connected low back disability, the February 2016 VA examination indicates that the Veteran is employed as a tow motor operator.  Therefore, the record does not show that he is unemployable as a result of his service-connected disabilities.  

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to staged ratings for his service-connected low back disability, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that the severity of the Veteran's service-connected low back disability has been has been constant throughout the period on appeal, and thus staged ratings are not warranted. 


ORDER

A rating in excess of 20 percent for a low back disability is denied.

Subject to the law and regulations governing payment of monetary benefits, effective August 29, 2008, a separate 10 percent rating for mild left lower extremity radiculopathy is granted.

Subject to the law and regulations governing payment of monetary benefits, effective August 29, 2008, a separate 10 percent rating for mild right lower extremity radiculopathy is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


